Citation Nr: 0213147	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  97-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the March 24, 1983 rating decision that denied 
service connection for an acquired psychiatric disability was 
clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active service from June 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In July 1999, the Board issued a decision finding, in 
pertinent part, that there was not clear and unmistakable 
error in March 9, 1970 and March 24, 1983 RO rating decisions 
denying service connection for an acquired psychiatric 
disability.  By order dated March 2000, the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion dismissing the appeal with respect to whether or not 
there was clear and unmistakable error (CUE) in the March 9, 
1970 RO decision and vacating and remanding the Board's 
decision with respect to the issues of whether there was CUE 
in the March 24, 1983 RO decision and the evaluation to be 
assigned the veteran's post-traumatic stress disorder (PTSD).  
A copy of the motion and a copy of the Court's order have 
been included in the veteran's claims file.

By decision dated in September 2000, the Board again 
concluded that CUE was not present in the March 24, 1983 
rating decision.  The veteran again appealed this 
determination to the Court which, by Order dated April 17, 
2001, granted a Joint Motion for Remand and vacated that the 
Board's decision for consideration of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  
Thereafter, in a decision dated in September 2001, the Board 
remanded the veteran's claim to the RO for consideration of 
the VCAA.  The case is again before the Board for appellate 
consideration.

The Board points out that the issue of entitlement to an 
initial rating in excess of 50 percent for post-traumatic 
stress disorder (PTSD) was previously before it.  The Board 
notes that in May 2002, a Decision Review Officer assigned a 
100 percent evaluation for post-traumatic stress disorder, 
effective September 26, 1996.  Since this represented a 
complete grant of benefits with respect to this issue, this 
decision is limited to the issue set forth on the cover page.


FINDINGS OF FACT

The unappealed March 24, 1983, RO decision, which denied 
service connection for an acquired psychiatric disorder, was 
supported by the evidence then of record.


CONCLUSION OF LAW

The March 24, 1983 RO decision was not clearly and 
unmistakably erroneous in denying service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It has been contended that the March 24, 1983 RO decision, 
that denied service connection for an acquired psychiatric 
disorder, was clearly and unmistakably erroneous.  The Board 
must address this claim by evaluating the evidence of record 
at the time of the rating action in question.

CUE is error of fact or law which is "very specific and 
rare."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  It is of a 
type "that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  Id.; Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  Clear and 
unmistakable error is the type of error that "would have 
manifestly changed the outcome" of a decision if not for the 
error and is "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed."  Id.; Donovan v. Gober, 10 Vet. 
App. 404 (1997).

The veteran's service medical records do not reflect any 
complaint, finding, or treatment for an acquired psychiatric 
disability.  The report of his May 1969 service separation 
examination reflects that he was psychiatrically normal and 
the report of medical history completed in conjunction 
therewith reflects that the veteran reported that he did not 
have frequent trouble sleeping, frequent terrifying 
nightmares, depression or excessive worry, or nervous trouble 
of any sort.

The report of an October 1969 VA psychiatric evaluation 
reflects that the veteran reported that he was anxious and 
depressed.  When asked if he had ever been depressed before, 
he responded that at the age of 15 he often felt the way he 
did then.  He indicated that he was frightened of military 
service and this fear became worse while in Vietnam.  He 
reported that he became more nervous under fire and was so 
jumpy he could not remember things.  Following his return 
from overseas he felt anxious and tense, was easily startled 
by noise, and his sleep was often disturbed by combat dreams.  
The examiner commented that the veteran had always been 
somewhat emotionally unstable and this had become aggravated 
overseas.  The veteran was more anxious than depressed as a 
result of a recent marital separation.  Basically the veteran 
was a passive-aggressive personality.  The diagnostic 
impression was anxiety reaction (with depressive features) 
superimposed on a basically passive-aggressive personality.

A March 1970 RO decision denied service connection for a 
nervous condition, coding anxiety reaction and indicating 
that it was not service connected.

In December 1977 the veteran filed a claim for nonservice-
connected VA pension benefits on the basis that he had 
hernias that prohibited him from being able to work.  A VA 
examination and testing was accomplished in January 1978 in 
response to this claim.  The report of VA medical examination 
for disability evaluation was completed on VA Form 21-2545.  
This form is yellow in color and consists of two pages, each 
being printed on both sides.  The examination also included 
chest X-rays, blood and urine analysis, and pulmonary 
function testing.  The reports with respect to the X-rays, 
blood and urine analysis, and pulmonary function testing are 
located in the claims file between the two yellow sheets that 
make up VA Form 21-2545.  The last page of VA Form 21-2545 
reflects various blocks, including blocks for physician's 
signatures.  Two physician's signatures appear and are dated 
January 27, 1978.  In the block 43, for nervous system, a 
stamp appears that indicates that the exam was forwarded to 
adjudication on January 30, 1978.

A March 1978 RO decision refers to a VA physical examination, 
but not to the date it was accomplished.  However, it does 
refer to pulmonary function testing, chest X-rays, and an 
examination.  From the references it is clear that the rating 
decision is referring to the two sheets that make up VA Form 
21-2545, dated in January 1978, and the reports of pulmonary 
function testing and chest X-ray contained between those two 
sheets.  A date stamp on VA Form 21-2507, request for 
physical examination, reflects that the examination report 
was received at the RO on January 31, 1978.  None of the 
medical evidence developed in connection with the veteran's 
December 1977 claim for nonservice-connected pension 
indicates any psychiatric disability and the March 1978 RO 
decision did not code any psychiatric disability.

In December 1982 the veteran filed a claim indicating that he 
believed service connection should be established for a 
nervous condition.  In connection with this claim multiple VA 
evaluations were accomplished.

As part of the evaluation process VA Form 21-2545, a two-
sheet yellow form printed on each side of each sheet, was 
completed.  This form was signed by the veteran on January 
14, 1983.  Also accomplished, in connection with the 
evaluation, were chest X-rays, blood and urine analysis, 
psychiatric examination, and psychological evaluation.  In 
the claims file the reports with respect to chest X-ray, 
blood and urine analysis, psychiatric examination and 
psychological evaluation all appear between the two yellow 
sheets that comprise VA Form 21-2545.  While staples have 
been removed, a careful review of all of the above-referenced 
reports, as well as VA Form 21-2545 and VA Form 21-2507, 
request for physical examination, all bear marks reflecting 
that multiple staples penetrated each copy in exactly the 
same location as if all copies had been stapled together.  
The last page of the second sheet of VA Form 21-2545, in 
blocks 50 and 51, bears two physician's signatures dated 
February 15 and 16, 1983.  The report of psychiatric 
evaluation reflects that it was dictated on January 14, 1983, 
and the report of psychological evaluation bears the dates 
February 9 and 10, 1983.  The only date stamp on any of these 
referenced reports indicating that they were forwarded to 
adjudication appears at block 43 on the last page of the 
second sheet of VA Form 21-2545.  This stamp indicates that 
the examinations were forwarded to adjudication on February 
24, 1983.  VA Form 21-2507 indicates that the examinations 
were received at the RO on March 1, 1983.  These reports are 
all located in the claims file in a manner indicating that 
they were placed in the file prior to the placement of the 
March 24, 1983 RO decision in the claims file.

VA Form 21-2545 does not reflect any psychiatric findings.  
The report of the psychiatric examination that was dictated 
on January 14, 1983 reflects that the veteran reported two 
nervous breakdowns.  He indicated that he had never been 
hospitalized for psychiatric or mental illness.  He stated 
that he had another breakdown when he got out of Vietnam.  
The psychiatric examiner diagnosed passive-aggressive 
personality disorder.  The examiner also offered that the 
veteran had functioned in an inadequate manner throughout his 
life.  He referred the veteran for psychological testing.

The report of VA psychological testing bearing the dates 
February 9 and 10, 1983 reflects that the veteran described a 
life of chronic stress since his discharge from the military.  
He indicated that he graduated from high school only because 
he was pushed through.  He reported that he saw combat duty 
in Vietnam while working as a field mechanic.  He stated that 
several men in his unit were killed or wounded when their 
position was overrun.  He described a startle reaction he had 
experienced since combat and reported occasional nightmares 
about combat.  He indicated that he did not like to talk 
about his Vietnam duty because it stirred up intense, 
disturbing affect which disrupted his life for several days 
afterward.  He avoided crowds.  The summary and conclusions 
included that the veteran's affective functioning was 
disturbed and appeared to be best characterized by the 
diagnosis of PTSD.

The March 24, 1983, RO decision noted that the veteran's 
service medical records were entirely negative for complaint 
or manifestations symptomatic of a psychiatric disease.  It 
noted that psychiatric examination in October 1969 found the 
veteran to have a passive-aggressive personality disorder and 
noted that service connection for anxiety reaction had been 
previously denied.  It noted that the veteran had been 
diagnosed with passive-aggressive personality disorder in 
January 1983 and concluded that the evidence did not 
establish an acquired psychiatric disease incurred in or 
aggravated by service.  It also noted that a personality 
disorder was not a disability for which service connection 
may be established.  It coded psychoneurosis and passive-
aggressive personality disorder as nonservice-connected 
disabilities.  In April 1983 the veteran was notified that 
the evidence did not establish that an acquired psychiatric 
disease was incurred in or aggravated by military service and 
that his current nervous condition was not a disability 
within the meaning of current law for which compensation may 
be paid.  He was informed of his appellate rights, but he did 
not initiate an appeal.  As such, that decision became final.  
38 U.S.C.A. § 7105.

The law and regulations governing at the time of the March 
1983 RO decision provided that service connection could be 
established for a disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 310 (1983); 
38 C.F.R. § 3.303 (1982).  It was also provided that service 
connection could be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, established that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1982).  Satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 354 (1983); 38 C.F.R. § 3.304(d) 
(1982).

The Court has provided guidance in the form of "a three-
pronged test to determine whether [clear and unmistakable 
error] is present in a prior determination:  (1) '[e]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied,' (2) the error must be 'undebatable' and 
of the sort 'which, had it not been made, would have 
manifestly changed the outcome at the time it was made,' and 
(3) a determination that there was [clear and unmistakable 
error] must be based on the record and law that existed at 
the time of the prior adjudication in question."  See Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The initial and primary thrust of the veteran's argument as 
to why there was CUE in the March 24, 1983 RO decision is 
that the correct facts were not before the RO at the time the 
March 24, 1983 RO decision was made.  It is asserted that the 
correct facts included the psychology evaluation report, 
bearing dates February 9 and 10, 1983, and that this report 
was not before the RO at the time it rendered the March 24, 
1983 decision.  A part of this argument indicates the belief 
that a "January 1983 'general' rating examination that 
diagnosed [the veteran] as suffering from a personality 
disorder shows a 'stamp' indicating that it was 'forwarded' 
to the rating authority for consideration."  However, a 
careful review of the evaluations forwarded to the rating 
authority in February 1983 reflects that the general 
examination report appears on the pages of the two sheets 
comprising VA Form 21-2545.  This general examination report 
does not indicate anywhere that the veteran was diagnosed as 
having a personality disorder.  In block 43, reserved for 
neurological and psychiatric and personality evaluation, 
there is no report of evaluation, but rather the stamp 
reflecting that the examination had been forwarded to 
adjudication.  Neither does the diagnosis in block 46 
indicate any reference to personality disorder.  The 
diagnosis of personality disorder is contained on a separate 
consultation sheet titled psychiatric examination that was 
dictated on January 14, 1983.  Therefore, it is an inaccurate 
factual statement to indicate that the report of examination 
diagnosing passive-aggressive personality disorder bears a 
forwarding stamp to the RO.  Rather, the record reflects that 
neither the report of psychiatric evaluation, apparently 
dictated January 14, 1983, nor the report of psychological 
evaluation, bearing dates of February 9 and 10, 1983, bears 
any indication individually that either was forwarded to 
adjudication.

What the record does reflect is that the general medical 
examination was apparently accomplished on January 14, 1983, 
along with chest X-rays and laboratory analysis, with the 
general medical examination being reported on four pages 
comprising two separate sheets of VA Form 21-2545.  Further, 
the record reflects that a psychiatric examination was 
apparently accomplished on January 14, 1983, the date it was 
indicated to have been dictated.  The record also reflects 
that a psychological evaluation was also accomplished and the 
report thereof bears dates of February 9 and February 10.  
The record also indicates that VA Form 21-2545 was signed by 
two separate physicians on February 15 and 16, apparently the 
physicians who accomplished the general medical examination 
since neither name appears to resemble the names of the 
providers who administered the psychiatric and psychological 
examinations.  The record also indicates that block 43 of VA 
Form 21-2545 was stamped forwarded to adjudication and 
initialed with a date of February 24, 1983.  Then, VA Form 
21-2507, request for physical examination, is date stamped as 
having been received at the RO, on March 1, 1983.  The record 
also reflects that marks exist on each of the previously-
mentioned documents, relating to the evaluations afforded the 
veteran in January and February 1983, indicating that all of 
these documents were stapled together at one time.  The 
record also indicates, that in the claims file, the first and 
second sheets of VA Form 21-2545 are placed in such a manner 
that the report of chest X-ray, laboratory reports, 
psychiatric examination, and psychological evaluation report 
are in between them.  VA Form 21-2507 is on top of the first 
sheet of VA Form 21-2545.  The order of these documents in 
the claims file also indicates they were there prior to the 
March 24, 1983 RO decision.  The record also indicates that 
the March 24, 1983, RO decision, for the first time, 
specifically coded psychoneurosis and passive-aggressive 
personality disorder as nonservice-connected disabilities.  
The record also reflects that there is no direct affirmative 
evidence indicating that the February 1983 report of 
psychological evaluation was not of record at the time of the 
March 24, 1983 RO decision or that this report was not 
included with the other reports relating to evaluations 
accomplished in January 1983.

In support of a finding that the February 1983 report of 
psychological evaluation was not before the RO at the time of 
the March 24, 1983 RO decision, the veteran argues that the 
absence of specific reference to that psychological 
evaluation in the March 24, 1983 RO decision and notification 
of that decision, supports the conclusion that the 
psychological evaluation must not have been before the 
adjudicator at the time the March 24, 1983 RO decision was 
rendered.  However, no direct affirmative evidence indicating 
that the February 1983 RO decision was not of record at the 
time of the March 24, 1983 RO decision has been offered.

With consideration that historically (see the reference to 
the evaluations accomplished in January 1978 with reports 
contained between the two sheets of VA Form 21-2545), all 
reports pertaining to an evaluation of the veteran for rating 
purposes being forwarded to the RO at the same time and the 
forwarding of VA Form 21-2545 to the RO on February 24, 1983, 
a date after the date appearing on the report of 
psychological evaluation accomplished in February 1983, the 
staple marks appearing on all reports relating to 
examinations of the veteran in January and February 1983, the 
placement of these reports in the claims file prior to the 
March 24, 1983, and the coding of psychoneurosis and passive-
aggressive personality disorder by the March 24, 1983 RO 
decision versus lack of a specific further reference to the 
February 1983 psychological evaluation in the March 24, 1983 
RO decision or notification thereof, the Board concludes that 
an overwhelming preponderance of the evidence supports a 
finding that the February 1983 psychological evaluation 
report was before the adjudicator, as part of the evaluation 
reports received on March 1, 1983, at the time of the March 
24, 1983 RO decision.

Having concluded that the evidence is unequivocal in 
demonstrating that the February 1983 psychological evaluation 
report was before the adjudicators at the time of a March 24, 
1983 RO decision, the Board has determined that the correct 
facts as they were known at that time were before the 
adjudicator.  There is no assertion nor is it shown that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  In this regard, personality disorders 
were not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303 (1982).  Turning 
to the second prong that "the error must be 'undebatable' and 
of the sort 'which, had it not been made, would have 
manifestly changed the outcome at the time it was made,'" it 
is argued that the February 1983 psychological evaluation 
diagnosed PTSD based on the veteran's reports, including his 
reports with respect to his current symptoms as well as 
experiences he had in Vietnam.  Russell.  It is further 
argued that the veteran's report of stressors he experienced 
constitutes verification of those stressors.

As indicated in earlier recitations, the evidence of record 
at the time of the March 24, 1983 RO decision included an 
October 1969 psychiatric evaluation indicating that the 
veteran had an anxiety reaction with depressive features 
superimposed on a basically passive-aggressive personality, 
the report of a January 1983 psychiatric evaluation 
indicating that the veteran had a passive-aggressive 
personality disorder and the February 1983 psychological 
evaluation report indicating in summary and conclusions that 
the veteran's functioning appeared to be best characterized 
by the diagnosis of PTSD.

The argument that there was error that is undebatable and if 
it had not been made would have manifestly changed the 
outcome must be directed at a type of error that is "very 
specific and rare."  Fugo at 43; Russell at 313; Donovan.  An 
"argument that the RO misevaluated and misinterpreted the 
evidence available to it at the time is not the type of 
administrative error reversible under 38 C.F.R. § 3.105(a)."  
See Damrel at 246.  Further, the failure to specifically 
discuss each item of evidence in a review of the evidence of 
record has been held in the context of allegations of clear 
and unmistakable error in RO decisions not to constitute 
clear and unmistakable error.  See Gonzales v. West, No. 00-
7018 (Fed. Cir. July 12, 2000).  See also Dolan v. Brown, 9 
Vet. App. 358, 362 (1996) in the context of claims to reopen 
based on new and material evidence noting that "it was not 
until February 1990 that RO's were required by statute to 
include the reasons for denying a claim in their decisions."

Since there was evidence of record that supported the RO's 
conclusion in the March 24, 1983 decision that the veteran 
had a personality disorder, there was evidence of record that 
supported the March 24, 1983 decision.  The argument with 
respect to there being evidence supporting the conclusion 
that the veteran had PTSD due to his service in Vietnam is 
argument that the RO misevaluated and misinterpreted the 
evidence available at the time and the failure of the RO to 
specifically discuss the report of the February 1983 
psychological evaluation does not constitute CUE as noted 
above.  Finally, the Court has held that the failure to 
fulfill the duty to assist cannot constitute clear and 
unmistakable error.  See Crippen v. Brown, 9 Vet. App. 412, 
424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

On the basis of the above analysis, the correct facts as they 
were known at the time of the March 24, 1983 RO decision were 
before the adjudicator, the correct statutory and regulatory 
provisions were applied, and based upon the record and law 
that existed at the time of the March 24, 1983 adjudication 
there was no error that was "undebatable" and "had it not 
been made, would have manifestly changed the outcome at the 
time it was made."  See Damrel at 245; Russell at 313-14.  
Therefore, CUE was not present in the March 24, 1983, rating 
decision.

Finally, the Board notes that while it has considered the 
application of the recently enacted VCAA and the regulations 
promulgated with respect thereto (66 Fed. Reg.  45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)), in Livesay v. Principi, 15 Vet. App. 
165 (2001), the Court held that the VCAA did not apply to 
motions for CUE.  As the  regulations do not provide any 
rights other than those provided by the Act itself, the Board 
finds that further development is not warranted in this 
matter under either the VCAA or the regulations that have 
been promulgated to implement the VCAA.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
addressed the duty to notify requirements of the VCAA, set 
forth in 38 U.S.C. § 5103(a) (West Supp. 2002) and 38 C.F.R. 
§ 3.159(b) (2001).  In this regard, the Board notes that in 
the supplemental statement of the case issued in June 2002, 
the RO furnished the relevant provisions of the VCAA to the 
veteran, and a copy was sent to his representative.  In any 
event, as noted above, the VCAA is not for application in 
this case.


ORDER

The March 24, 1983 rating decision denying service connection 
for an acquired psychiatric disorder was not clearly and 
unmistakably erroneous and the appeal is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

